Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 1 of 12 PageID 10




          EXHIBIT A
     Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 2 of 12 PageID 11

Filing # 121022955 B-Filed 02/08/2021 04:54:00 PM




                      IN TIIE CIRCUIT COURT OF THE TwELFTi3t JUIDICIAL CIRCIJIT
                                IN AND FOR IVIANATEE COIINTY, FI,ORIDA
                                                                            ZU21CA517
                                                      CASE NO.

         JOY MAR.SH[1LL, individually and on behalf of all                                 CLASS ACTION         a     m
         others similarly situated,                                                                           FEi3 1$ 2021

            Plaintiff,                                                              JURY TqZIAL DEMANDED `

         vs.

         WEBMD LLC,

            Defendant.



                                                      SUNiMONS

         THE STATE OF FLORIDA:
         To Ea  -ien  e'fied Process Server of the State

         TO:    WebMD LLC
                c/o C             rviee Company
                1201 Hays Street
                Tallahassee, FL 32301

                 Each Defendant is required to serve written defenses to the Complaint or petition on:_
         Andrew Shamis, Esq, Shamis &z Gentile, P.A.,14 NE 1stAve STE 705, Miami,.Florida 33132,
         within twenty (20) days after service of this summons on that Defendant, exclusive of the date of
         service; and to file the original of the defenses with the Clerk of this Court either before service on
         Plaintiffs attomey or immediately thereaffter. If a Defendant fails to do so, a default will be entered
         against that Defendant for the relief demanded in the complaint or petition.

                         9              FEBRUARY
         Dated this          day of                                     , 2021.
                                                                  Angelina Colonneso
                                                ..~~              Manatee County Clerk oF The Circuit Court
                                              —~i1T Cah

                                           i~        • "i                      ~/(//'✓~/~tyt

                                                            By:
                                                                       As Deputy Clerk




      E-Filed with MCCC - 2021CA000517AX- 2/8/2021 4:54 PM - PG 1 of 1
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 3 of 12 PageID 12




                                     ln and for Manatee County:

              If you cannot afford an attorney, contact Gulfcoast Legal 5ervices at
              (941) 746-G151 or wwrv_pailfcoastleaal.ora, or Legal Aid of Manasota
              at (941) 747-1628 or www.legalaidofmanasota.ore. If you do not
              qualify for free legal assistance or do not know an attorney, you may
              eniail an attorney referral serviee (listed in the phone book) or contact
              the Florida Bar Lawyer Referral Service at (800) 342-8011.                           ~

                                                                                                   ~
                                                                                                   ,


 If you are a persors with a disability vvho needs any accommodation in' order to participate in   I
this proceeding, you are entitled, at mo cost to yora, to the provision of certain assistance:..   ~
1'lease comtact the IVlanatee County Jury Office, I'.®.1$ox 25400, Bradentvn, Florida 342®6,-      ~
(941)741-4062, at least seven (7) days before yoiar schedaaled court appearance, or
'immediately up.on red.eiving this notificatioin if the time before the scbedubed appearaace;is
 less than seven (7) days; if you are hearing or voice impaired, call 711.
                                               .                                                   ~
      Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 4 of 12 PageID 13

Filing # 121022955 E-Fileci 02/08/2021 04:54:00 PM



                   IN THE CIRCUIT COURT OF THE T«IELI'TH J UDICIAL CIRCUIT
                            IN AND FOR 1VIANATEE COUN"I'Y, TLORIDA

                                                      CASE NO.

         JOY MARSI4ALL, individtaally and on                                                                      t
         belzalf of all others sinfilarly situated,
                                                                                   CLASS ACTION
                 Plaintiff,                                                                                       V
         vs.
                                                                      JURY TRIAL DEMANDED
         WEBMD LLC,

                 Defendant.


                                           CLASS ACTION COMPLAINT

                 Plaintiff Joy Marshall brings this class action against Defendant WebMD LLC, and alleges

         as follows upon personal knowledge as to Plaintiff and Plaintiff's own acts and experiences, and,

         as to all other matters, upon infoi-niation and belief, including investigation conducted by

         Plaintiff's attoi-neys.

                                             NATURE OF THE ACTION

                 1.       Tliis is a.class action under the Florida Security of Cornmunications Act, Fla. Stat.

         Ami. § 934.01, et seq: ("FSCA"), arising from Defendant's unlawfiil interception of electronic

          communications. Specifically, this ease stems from Defendant's use oftracking, recording, and/or

          "session replay" software to intercept Plaintiff's and the class mernbers' electronic

          communications with Defendant's website, including how they interact with the website, their

          motise movements and clicks, information inputted into the website, and/or pages and content

          viewed on the website.

                  2.          Defendant intercepted the electronic communications at issue without the
                                                                                                  own
          knowledge or prior consent of Plaintiff and the Class members. Defendant did so for its



                                                                                                  PAGE I 1 of 9
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 5 of 12 PageID 14




  fitiancial gain and in violation of Plaintiff's and the Class members' privacy rights under the FSCA.

  Suelh clandestine monitoring and recording of an individual's electronic communications has long

  been held a violation of the FSCA. See, e.h., O'B1-ien v. O'Brien, 899 So. 2d 1133 (Fla. 5th DCA

   2005).

            3.    Defendant lias intercepted the electronic communications involving Plaintiff and

   the Class members' visits to its website, causing theni injuries, including irrvasion of their privacy

   and/or exposure of their private information.

            4.    Through thls actlorl, Plaintiff seeks injunctive relief to halt Defendant's unlawful

   interceptions. Plaintiff also seeks damages authorized by the FSCA on behalf of Plaintiff and the

   Class mernbers, defined belo«,, and any other available legal or equitable remedies resulting from

   the actions of Defendant described hereiti.

                                                 I'ARTIES

            5.    Plaintiff is, and at all times relevant hereto was, a citizen and resident of Manatee

   County, Florida.

            6..    Defendant is, and. at all times relevant hereto was, a limited liability company that

   maintains its prirnary place of business at 395 Hudson Street, Nery York, NY 10014.

                                    JURISDICTION AND VENUE

            7,     This Court has subject matter jurisdiction pursuant to Florida Rule of Civil

   Procedure 1.220 and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of

   $30,000 exclusive of interest, costs, and attorney's fees.

             8.    Defendant is subject to personal jurisdiction in Florida because this suit arises out

   of and relates to Defendant's contacts with this state. Defendant intercepted electronic

    comtnunications from and to Florida without the consent of Plaintiff and the Class members.



                                                                                            PAGE 1 2 of 9
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 6 of 12 PageID 15




  Plaintiff and the Class members were in Florida when Defendant's tinlawful interceptions

  occui-red, and were injured while residing in and physically present in Florida.

         9.      Venue for this action is proper in this Court because all facts giving rise to this

  action occun-ed in this circuit.

                                                 FACTS

         10.     Defeiidant oti;ms and operates the following website: www,webmd.com.

          11.     Over the past year, Plaintiff visited Defendant's website nunierous times.

          12.     Plaintiff niost recently visited Defendant's website on or about December 2020.

          13.     Plaintiff was in Florida during each visit to Defendant's website.

          14.     Upon information and belief, diu•ing one or more of these visits, Defendant utilized

  tracking, recording and/or "session replay"' software to conteinporaneously intercept Plaintiff s

  use and interaction with the website, including mouse clicks and movements, inforrnation inputted

  by Plaintiff, and/or pages and content viewed by Plaintiff. Defendant also recorded Plaintiff's

  location during the visits, as well as the time and dates of each visit.

          15.     Plaintiff never cotisented to interception of her electronic communications by

  Defendant or anyone else.

          16-     At no point in time did Plaintiff provide Defendant, its employees, or agents with

  consent to intercept Plaintiff's electronic communications.

          17.     Plaintiff and the putative Class members did not have a reasonable opportunity to

  discover Defendant's unlawfiil interceptions beeause Defendant did not disclose or seek their

  consent to intercept the conununications..

          18.     Upon infoi-mation and belief, Defendant similarly intercepted the electronic

  communications of other individuals located in Florida who visited Defendant's website.                ~



                                                                                         PAGE ; 3 of 9


                                                                                                          ~


                                                                                                         1.
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 7 of 12 PageID 16




          19.        Defendant's surreptitious interception Plaintiff's clecti-onic communications

  caused Plaintiff harm, inc luding invasion of her privacy and/or the exposure of pyivate infoi-mation.

                                          CLASS ALLEGATIONS

          PRO.POSF.,D CLASS

          20.        Plaintiff brings this lawsuit as a class action on behalf of all other similarly situated

  persotns pursuant to Florida Rule of Civil Procedure 1.220(b)(2) and (b)(3). The "Class" that

  Plaintiff seeks to represent is defined as:

                     All persons residing within the State of I+lorida (1) who visited
                     Defendant's website and (2) whose electi-onic communications
                     were intercepted by Defendant or on Defendant's behalf (3)
                     w7thout their prior consent.

          21.        Defendant and its employees or agents are excluded from the Class. Plaint.iff

  reseives the right to modify or amend the Class definitions, as appropriate, during the course of

  this litigation.

          NUMEROSITY

          22.        The Class niembers are so numerous and geographically dispersed that individual

  joinder of all Class members is impracticable. The precise ziumber of Class members is unknown

  to Plaintiff, but may be readily ascertained from Defendant's records and is believed to be no less

  than 100 individuals. Class members may be notified of the pendency of this action by recognized,

  Cotirt-approved notice dissemination methods, which may include U.S. Mail, electronic mail,

  Internet postings, and/or published notice

          23.        The identities of the Class members are unknown at this tinie and can be ascertained

  only through discovery. Identification of the Class niembers is a matter capable of ministerial

  determination from Defendant's records kept in connection witb its unlawful interceptions.

          COA4MON QUESTIONS OE LAW AND FACT



                                                                                               PAGt:, 14   of 9
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 8 of 12 PageID 17




         24.     There are nunicrous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the

  questions of law and fact conunon to the Class are:

                     (1) 'Whether Defendant violated the FSCA;

                     (2) Whether Defendant intercepted Plaintiff's and the Class members'

                         electronic communications;

                     (3) Whetlier Defendant disclosed to Plaintiff and the Class Members that it was

                         intei-cepting their etectronic communications;

                     (4) Whether Defendant secured prior consent before intercepting Plaintiffs

                         and the Class members' electronic comznunieations;

                     (5) Whethcr Defendant is liable for damages, and the amount of such damages;

                         and

                     (6) Whether Defendant should be enjoined from such conduct in the future.

         25.     The common questions in this case are capable of having common answers. If

  Plaintiff's claim that Defendants routinely intercepts electronic communications without securing

  prior consent is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

         TYPICALITY

         26.     Plaintiff's claims are typical of the claims of the Class members, as they are all

  based on the same factual and lega.l theories.

         PROTEC'I'.ING TIIE INTERESTS OF THE CLASS MEMBERS




                                                                                       PAGE 15 of 9
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 9 of 12 PageID 18




            27.    Plaintiff is a representative who will ftilly and adequately assert and protect the

  interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.

            SiJPE12TORrrY

            28.    A class action is superior to all otlier available methods for the fair and efficicnt

  adjudication of this lawsuit because individual litigation of the claims of all member-s of the Class

  is economically unfeasible and procedtu-ally impracticable. While the aggregate da►nages sustained

  by the Class are potentially in the niillions of dollars, the individual damages incurred by each

  member of the Class resulting from Defendant's wrongful conduct are too small to warrant the

  expense of individual lawsuits. The likelihood of individual Class meinbers prosecuting their own

  separate claims is remote, and, even if every member ofthe Class could afford individual litigation,

  the eourt system would be unduly burdened by individual litigation of such cases.

            29.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court iiiight enjoin Defendant from perforniing the challenged acts, whereas another

  may not. Additionally, individual actions may be dispositive of the interests of the Class, although

  certain class members are not parties to such actions.

                                                COUNT.1[
                            _ iolations of the F'SCA, h`la. Stat. Ann. § 934.03
                            V
                                 (On Behalf of Plaintiff and the Class)

            30.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.




                                                                                          P.qGE ( 6 of 9
Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 10 of 12 PageID 19




          31.      It is a violation of the FSCA to intercept, endeavor to intercept, or procure any other   '

   person to intercept or endeavor to intercept any electr-onic communication.         Fla. Stat. Ann. §         ~

   934.03(1)(a).                                                                                             ;

          32.      Further, it is a violation to intentionally use, or endeavor to use, "the contents of

   any wire, oral, or electronic coinniunication, knowing or having reason to lcnow that the

   infornnation was obtained tltrough the interception of a wire, oral, or electronic communication in

   violation of this subsection[.]" Fla. Stat. Ann. § 934.03(1)(d).

          33.      The FSCA defines "intercept" as the "acquisition of the contents of any wire,

   electronic, or oral communication tht-ough the use of any electronic, mechanical, or other deviee."

   Fla. Stat. Ann. § 934.02(3).

          34.      The FSCA defines "electronic communication" as "any transfer of signs, signals,
                                                                                                             e~
   writing, images, sounds, data, or intelligence of any nah.u-e transmitted in whole or in part by a

   wire, radio, electromagnetic, photoelectronic, or photooptical systein that affects intrastate,

   interstate, or foreign commerce. ,.." Fla. Stat. Ann. § 934.02(12).

          35.      Defendant violated $ 934.03(1)(a) of the FSCA by intercepting Plaintiff's and the

   Class members' electronic communications when t11ey visited Defendant's website.

          36.      Defendant      intercepted   Plairitiff's   and   the   Class   members'     electronic

   communications without their prior consent.

          37.      Defendant violated § 934.03(1)(d) of the FSCA by using the unlawfully intercepted

   eleetronic communications.

           38.     Plaintiff and the Class members had an expectation of privacy dm-ing their visits to

   Defendant's website, which Defendant violated by intercepting their electt-onic communications

   with the website.



                                                                                              PAGE 17 of 9
    Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 11 of 12 PageID 20




              39.     As a result of Defendant's conduct, and pursuant to § 934.10 of the FSCA, Plaintiff

       and the other members of the putative Class were hanned and are eacli. entitled to "liquidated

       dainages computed at the rat:e of $ 100 a day for each day of violation or $1,000, whichever is

       higher[.]" Fla Stat. Ann. § 934.10(b)-

              40.     Plaiutiff is also entitled to "reasonable attomey's fees and other litigation costs

       reasonably incurred." Fla Stat. Ann. § 934.10(d).

              41.     Plaintiff and the Class members are also entitled to an injunction.

              WHEREFORE, Plaintiff Joy Marshall, on belialf of herself and the other members of the

       Class, prays for the following relief:

              a.      A declaration that Defendant's pt-actices described herein violate the Florida

       Security of Communications Act;

              b.      An    injunction    prohibiting   Defendant   from   intercepting     the    electronic

       coinmunications of individuals visiting Defendant's website without their knowledge and consent;

               c.     An a«lard of actual, liquidated damages, andlor punitive statutory damages;

               d.      Reasonable attorney's fees and costs; and

               e.      Such further and other relief the Court deems reasonable and just.

                                                JURI' DEIVLAND

                Plaintiff and Class Members hereby demand a trial by jury.

                                 DOCUMENT PRESERVATION DEMAND

               Plaintiff detnands that Defendant take affirmative steps to preserve all records, lists,

       electronic databases or otlier itemizations associated with the allegatioiis hereiii, including a11

       records, lists, electi-onic databases or other iternizations in the possession of any vendors,




                                                                                                  PAGE 8 of 9
s
i
    Case 8:21-cv-00683-WFJ-SPF Document 1-1 Filed 03/22/21 Page 12 of 12 PageID 21




       individuals, andlor companie.s contracted, hired, or directed by Defendant to assist in sending the

       alleged communications.



       Dated: February 8, 2021

                                                            Respectfully Subinitted,

                                                    By:     /s%Andrew J. Sharnis
                                                            SHAMIS & GENTILE, P.A.
                                                            Andrew J. Sharnis, Esq.
                                                            Florida Bar No. 101754
                                                            ashamis@shainisgentile.com
                     "                                      14 NE lst Avenue, Suite 705
                                                            Miami, Florida 33132
                                                            (t) (305) 479-2299
                                                            (f) (786) 623-0915
,
                                                            EDELSIiERG LAW, PA
                                                            Scott Edelsberg, Esq.
                                                            Florida Bar No. 100537
                                                            scott@edelsberglaw.com
                                                            20900 NE 30th Ave., Suite 417
                                                            Aventura_ FL 33180
                                                            Telephone: 3 05-975-3320

                                                             HIRALDO P.A.
                                                             Manuel Hiraldo, Esq.
                                                             Florida Bar No. 030380
                                                             401 E. Las Olas Blvd., Suite 1400
                                                             Fort Lauderdale, FL 33301
                                                             MHiraldo@Hiraldolaw.com
                                                             Telephone: 954-400-4713

                                                             Counselfor PlaintiJf'and Pt-oposed Class




                                                                                              PAGt: 1 9 of 9
